1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   CESAR JARAMILLO and                     Case No.: 19cv1140-BAS-MDD
     TEODORA VILLALOBOS,
12                                           ORDER GRANTING JOINT
                               Plaintiffs,
13                                           MOTION TO CONTINUE EARLY
     v.                                      NEUTRAL EVALUATION
14                                           CONFERENCE
     COUNTY OF SAN DIEGO
15   SHERIFF'S DEPUTY ALAWATI
16   and JONATHAN CORRAO,
17                           Defendants.     [ECF No. 12]
18
19        On October 4, 2019, Plaintiffs Cesar Jaramillo and Teodora Villalobos
20   and Defendants County of San Diego Sheriff’s Deputy Alawati and Jonathan
21   Corrao jointly moved the Court to continue the Early Neutral Evaluation
22   Conference (“ENE”) currently scheduled for October 25, 2019. (ECF No. 12 at
23   1). In support, the parties contend Defense counsel will be in trial between
24   October 7, 2019 and October 18, 2019 and, therefore, will not have enough
25   time to adequately prepare for the ENE. (Id.).
26        Upon due consideration, and good cause appearing, the Court GRANTS
27   the parties’ joint motion. The ENE currently scheduled for October 25, 2019

                                             1
                                                                    19cv1140-BAS-MDD
1    is hereby RESET to December 4, 2019 at 9:30 a.m. Confidential ENE
2    briefs and a Joint Discovery Plan shall be submitted to chambers in person or
3    via email (efile_dembin@casd.uscourts.gov) on or before November 27, 2019.
4    All other guidelines remain as previously set. (See ECF No. 11).
5         IT IS SO ORDERED.
6    Dated: October 7, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                           2
                                                                   19cv1140-BAS-MDD
